Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated April 22, 1976 and made after a hearing, which denied petitioner’s application for a moratorium permit. Determination confirmed, without costs or disbursements, and, pursuant to the stipulation of the parties at oral argument, the proceeding is converted into an action to declare the rights of the parties with respect to the first branch of the relief sought in the petition and, as such, the action is remanded to Special Term for further proceedings not inconsistent herewith. The time within which plaintiff, heretofore the petitioner, may serve its complaint is extended until 20 days after entry of the order to be made hereon. Hopkins, J. P., Martuscello, Latham and O’Connor, JJ., concur.